Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Reflective Optical Distance Measurement Device”. Correction is required to a title descriptive of the inventive concept. See MPEP § 608.01(b).
Claim Objection
Claim 18 has a scrivener’s error in that the word “determinate” should be “determine”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 & 17 recite the limitation “wherein the reflector is disposed substantially parallel to one of a first plane, a second plane, and a third plane that defines a coordinate system of the electronic apparatus to measure the distance”, which is unclear as to whether the claim requires the distance calculations to use the plane as the origin.  Additionally, since the claims are apparatus claims the functional language of the limitation seems to be directed to processing but no structure such as a processor configured to define a coordinate system to measure the distance is cited.

Claims 1-18 are apparatus claims that recite steps of processing the reflected light but there is no structure (e.g. a processor, computer, computing unit or controller configured to process…) claimed to provide processing which is unclear as to what structure is required to perform the claimed processing steps.

Claim 15 recites the limitation “when an acquisitor configured to acquire information on at least one of the position or shape of the object is disposed on a support table parallel to the first plane” which is unclear as to what structure is required of “an acquisitor”.  It seems from the functional language that an acquisitor is configured to acquire information, which would indicate a processing unit.  But the additional language of “disposed on a support table” seems directed to the overall electronic apparatus.  Further ambiguity is claimed with the claiming of the arrangement of the reflectors when the structure of ”the acquisitor” is unknown.

Claim 16 recites the limitation of “disposing a plurality of the second reflectors on both sides of a passage of a gate that controls passage in a direction substantially parallel to the second plane or the third plane, along the passage”, which is unclear since the singular second reflector of the electronic apparatus is not the plurality arranged on both sides of a gate.  A plurality of electronic apparatus seems to be required with each apparatus having a second reflector.   

All dependent claims are rejected for their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 20200209394; “Mark”) in view of Chang (CN 109274898; “Chang” translation provided for citations).

Claim 1. Mark discloses a method using an electronic apparatus (Fig. 2) capable of measuring a distance from the electronic apparatus [0259: shows a schematic drawing of a receiver circuit 37 according to the invention of a laser distance measuring module according to the invention, suitable for deriving a distance to a target object based on the signal propagation-time method, which here is coupled to a pulser 38], comprising: acquiring information on at least one of a position or shape of an object [0217: receiving returning parts of the distance measurement radiation 9, wherein an echo is received from a back-scattering surface point of the environment and, for example, based on the propagation time, the shape and/or the phase of the pulse, a distance to the surface point is derived] in accordance with a reflected light [0217] reflected by both the object and a reflector (Fig. 2:  mirror 14) [0219], wherein the reflector (Fig. 2:  mirror 14) is disposed substantially parallel [0227 for example by means of parallel alignment of the optical axis of the camera with respect to the scanning plane or using appropriate coaxial coupling of the beam path of the camera into the beam path of the distance measuring device] to one of a first plane [0217] measure the distance [0217:  distance measurement radiation 9, wherein an echo is received from a back-scattering surface point of the environment and, for example, based on the propagation time, the shape and/or the phase of the pulse, a distance to the surface point is derived distance measurement radiation 9, wherein an echo is received from a back-scattering surface point of the environment and, for example, based on the propagation time, the shape and/or the phase of the pulse, a distance to the surface point is derived].  
Mark does not explicitly disclose: 
A reflector is disposed substantially parallel to one of a first plane, a second plane, and a third plane that defines a coordinate system of the electronic apparatus to measure the distance.  


Chang teaches a virtual plane (Fig. 8: 2009 F-plane parallel to optical plane 2000) parallel to a mirror (Fig. 8 mirror at origin of plane 2000) [0016-0017].  Chang further teaches a reflector (Fig. 8 mirror at origin of plane 2000) [0016-0017] is disposed substantially parallel to (Fig. 8: 2009 F-plane parallel to optical plane 2000) one of a first plane, a second plane, and a third plane (Fig. 8.  Mirror in plane 2000 in parallel with plane 2009 for the object) that defines a coordinate system (Fig. 8: Plane f 2009 with axes u, v and z) of the electronic apparatus (Fig. 4) to measure the distance [0120:   Step 1: Calculate the coordinate value of the center point of the corresponding target in the F plane according to the pixel coordinates of the center point of each target in the preview image. As shown in Fig. 6, 3003 is the center point T' of a target in the image plane, the center point T corresponding to the target in the F plane is 3004, and 3001 is the distance between the image sensor of the second image acquisition unit 2002 and the second image The optical center point distance L1 of the lens of the acquisition unit 2002, 3002 is the distance L2 between the F plane and the optical center point of the lens of the second image acquisition unit 2002. L1 and L2 are known parameters when the system of the present invention is actually installed].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Chang’s processing step of establishing a coordinate plane parallel to the known location of the reflection surface and use the coordinate plane as a reference with Mark’s distance measurements because the coordinate reference points in the plane of the measured object improves the accuracy of the distance measurement by measuring between the object points to be measured with the closest fixed reference [Chang 0017-0018].

Claim 2. Dependent on the method of claim 1. Mark further discloses deriving the information on at least one of the position or shape plane of the object based on the reflected light [0217: distance measurement radiation 9, wherein an echo is received from a back-scattering surface point of the environment and, for example, based on the propagation time, the shape and/or the phase of the pulse, a distance to the surface point is derived] on the basis of a fact that the reflector (Fig. 2: mirror 14) is disposed substantially parallel [0227:  for example by means of parallel alignment of the optical axis of the camera with respect to the scanning plane or using appropriate coaxial coupling of the beam path of the camera into the beam path of the distance measuring device] to one of the first plane [0297-0298].
  
Claim 3. Dependent on the method of claim 1. Mark further discloses the electronic device (Fig. 2) includes a light emitter (Fig. 2: laser emitter 10) configured to emit light and a light receiver (Fig. 2:  laser module 10 emits and receives laser light) configured to receive the incident light, and the incident light includes at least light received (Fig. 2: laser module 10 emits and receives laser light) by the light receiver after being emitted from the light emitter (Fig. 2: laser module  10) and reflected by the reflector (Fig. 2: mirror 14), the object, and the reflector (Fig. 2: mirror 14)[0217].  Mark does not explicitly disclose:
a light emitter having a light emitting direction in the coordinate system as an optical axis center.


Chang teaches a virtual plane (Figs. 7 & 8: Plane F 209  with axes UVX) parallel to a mirror (Fig. 4: mirror 203).  Chang further teaches a light emitter (Fig. 4: emitter 2001) having a light emitting direction (Fig. 4: emitter 2004)  in the coordinate system (Fig. 8: 2000 XYZ plane) as an optical axis center (Fig. 8 optical origin o) [0106:  Wherein, 2004 is the optical axis of the lens of the first image acquisition unit 2001on the YOZ coordinate plane].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Chang’s  coordinates system at the reflector and parallel coordinate system at the measured object with Mark’s distance measurement from a mirror to the object because establishing the distance from the mirror to the object improve the quality of distance measurement by determining distance between the movable object to the first fixed and know location on the optical path [Chang 0019].

Claim 4. Dependent on the method of claim 3.  Mark further discloses the light emitter (Fig. 2: laser module 10) intermittently emits the light and the light receiver (Fig. 2:  lidar module 10 emits and receives laser light) receives light [0252] from a light receiving direction in the coordinate system [0217] . Mark does not explicitly disclose:
a light emitter having a light emitting direction in the coordinate system as an optical axis center.


Chang teaches a virtual plane (Figs. 7 & 8: Plane F 209  with axes UVX) parallel to a mirror (Fig. 4: mirror 203).  Chang further teaches a light emitter (Fig. 4: emitter 2001) having a light emitting direction (Fig. 4: emitter 2004)  in the coordinate system (Fig. 8: 2000 XYZ plane) as an optical axis center (Fig. 8 optical origin o) [0106:  Wherein, 2004 is the optical axis of the lens of the first image acquisition unit 2001on the YOZ coordinate plane].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Chang’s  coordinates system at the reflector and parallel coordinate system at the measured object with Mark’s distance measurement from a mirror to the object because establishing the distance from the mirror to the object improve the quality of distance measurement by determining distance between the movable object to the first fixed and know location on the optical path [Chang 0019].

Claim 5. Dependent on the method of claim 3.  Mark further discloses measuring a distance to the object from a time difference 19 light  between timing [0217] at which the light emitter (Fig. 2: laser module 10) emits light and timing at which the emitted light reflected by the object is received [0252] by the light receiver (Fig. 2:  lidar module 10 emits and receives laser light) [0217: distance measurement radiation 9, wherein an echo is received from a back-scattering surface point of the environment and, for example, based on the propagation time, the shape and/or the phase of the pulse, a distance to the surface point is derived]; and acquiring the information in accordance with the measured distance [0219].

Claim 6. Dependent on the method of claim 5. Mark further discloses a depth map is generated in accordance with the measured distance to the object [0228:   Distance measurement modules used in laser scanners for spatial measurement typically have no color sensitivity, which means the 3D point cloud generated can be displayed in grayscale levels without the need to use additional data. As a result of the lack of color effect and the lack of depth effect supported by the presence of colors, many details remain hidden to a human observer. Using RGB data from a color camera, for example, a “colored” 3D point cloud can be generated, which, for example, makes its display to the human eye considerably easier. Such a referencing of different data and data sets is nowadays carried out, for example, using common data processing algorithms in an increasingly standardized manner]. Mark does not explicitly disclose:
a virtual image included in the depth map is extracted, and a position of the extracted virtual image is converted into a position of a real image in accordance with a position of the reflector.  

Chang teaches to extract a virtual image [0203:  A′B′C′D′ is the virtual image of the sensor on the other side of the mirror. 1495 When (α≠145°, β≠0): A'B'//C'D', but A'B' is not parallel to the X axis; A'D'//B'C', but A'D ' is not parallel to the Y axis]  included in the depth map; and convert a position of the extracted virtual image to a position of a real image in accordance with a position of the reflector [0206-0209 three steps project onto real image rotate and flip image].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Chang’s image processing for the virtual image to use with Mark’s Depth image because the processing increases the reliability in reading the output image by rendering the measurements of the scanned object in a recognizable format of the objects original orientation [Chang 0029].

Claim 7. Dependent on the method of claim 6. Mark does not explicitly disclose: 
converting the position of the extracted virtual image into the position of the real image by coordinate conversion by translation instead of coordinate conversion by rotation.  

Chang teaches converting the position of the extracted virtual image into the position of the real image by coordinate conversion by translation instead of coordinate conversion by rotation [0305: identify points and translate the image].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Chang’s image processing for the virtual image to use with Mark’s depth image because the processing increases the reliability in reading the output image by rendering the measurements of the scanned object in a recognizable format of the objects original orientation [Chang 0029].

Claim 8. Dependent on the method of claim 1. Mark further discloses disposing, when a plurality of the reflectors (Fig. 2: mirror 14) is provided, at least one of the reflectors (Fig. 2: mirror 14) to be substantially parallel to the first plane [0227: the prior art laser scanners are often designed in such a way that the field of view of a camera, for example an RGB camera, essentially records a scanning plane of the distance measurement radiation defined by a virtual 360-degree rotation of the beam steering unit about the beam axis of rotation, for example by means of parallel alignment of the optical axis of the camera with respect to the scanning plane or using appropriate coaxial coupling of the beam path of the camera into the beam path of the distance measuring device].  

Claim 9. Dependent on the method of claim 1. Mark further discloses acquiring reflector information including at least one of a position, size, height, or an angle of the reflector (Fig. 2: mirror 14) [0283: FIG. 15 shows a further embodiment of the inventive bell element 68′, wherein here an encoder disc 76 is arranged on the bell-shaped back, in particular integrated or forming a single piece with the bell-shaped element 68′, for recording angle encoder data with respect to the rotation of the beam steering unit 7 about the beam axis of rotation by means of an angle encoder 12′ arranged in the support 4].  

Claim 10. Dependent on the method of claim 9.  Mark further discloses detecting the reflector information in accordance with the incident light [0260: the receiver circuit 37 comprises a receiver element 39, such as a receiver diode, a transimpedance amplifier 40 and an amplifier unit 41 for adjusting a signal amplitude, in particular by means of amplification or attenuation of an input signal, for example by means of a Variable Gain Amplifier (VGA). The receiver circuit 37 also comprises a comparator stage 42 for deriving a signal amplitude of a detected received signal, here arranged after the amplifier unit 41].  

Claim 11. Dependent on the method of claim 9. Mark further discloses detecting the reflector information in accordance with an image photographed by an imager [0246:  in addition, the parallax-free arrangement ensures that the optical axis 25 of the camera 8 is always substantially coaxial to an orientation (azimuth and elevation angle) of the distance measurement beam, namely, in the sense that during the measurement process (as part of the azimuthal rotation of the support 4) the camera 8 is sooner or later rotated into a past or future viewing direction of the distance measurement radiation, depending on whether the camera 8 is looking “ahead” or “backwards” with respect to the azimuth direction of rotation and the azimuthally rotating scanning plane of the distance measurement radiation. Due to the parallax-free arrangement the camera 8 thus “sees” the same view as the distance measurement radiation and is subject to substantially the same].  

Claim 12. Dependent on the method of claim 9. Mark further discloses determining, in accordance with the reflector information, whether the reflector (Fig. 2: mirror 14) is substantially parallel to the first plane [0227 example by means of parallel alignment of the optical axis of the camera with respect to the scanning plane or using appropriate coaxial coupling of the beam path of the camera into the beam path of the distance measuring device].  

Claim 13. Dependent on the method of claim 12. Mark further discloses outputting, when it is determined that the reflector is substantially non-parallel to the first plane, the second plane, and the third plane, an adjustment signal for disposing the reflector substantially parallel [0227 for example by means of parallel alignment of the optical axis of the camera with respect to the scanning plane or using appropriate coaxial coupling of the beam path of the camera into the beam path of the distance measuring device] to the first plane, the second plane, or the third plane [0231:  allows, for example, a rapid assessment of the recorded data by the user 20 and, if necessary, an immediate adjustment or change to the settings of the laser scanner 1″, for example, a defined measuring mode with a different point density].  

Claim 14. Dependent on the method of claim 12. Mark further discloses performing, when it is determined that the reflector (Fig. 2: mirror 14) is substantially non-parallel to the first plane  [0230:  The inventive arrangement, by contrast, enables a parallel reading of the surface sensor 8, for example the RGB camera, with the scanning with the distance measuring device, which means, for example, a full-dome measurement can be carried out by the scanning distance measuring device and the camera 8 in one action], the second plane, and the third plane, adjustment to dispose the reflector substantially parallel to the first plane, the second plane, or the third plane [0057:   by adjustment of at least a first position of the computing device at least one region of interest of the environment can be defined, in particular wherein settings defined for the at least one region of interest for the detection of measurement data and/or defined settings for the display of parts of the processed measurement data can be made, in particular wherein the defined setting for the detection of measurement data].  

Claim 17. Mark discloses  a system using an electronic device (Fig. 2) capable of measuring21 a distance from the electronic apparatus [0003:  Such a lidar optical device emits pulsed laser light into the atmosphere and uses the reflected light from an external reflector or scattered to measure distance], the system comprising: processing circuitry [0065-0066:   The aforementioned control unit may be implemented with at least one device selected from a logic circuit, a programming logic controller, a microcomputer, a microprocessor, etc., and may include a communication module or be coupled to the communication module] configured to acquire information on at least one of the position or shape of the object in accordance with reflected light reflected by both the object and a reflector [0004:  In this way, the LIDAR optical device irradiates laser light to the surrounding area and uses the time and intensity of the reflected light reflected off the surrounding object or terrain to measure the distance, speed, and shape of the measurement object, or scan precisely], wherein the reflector  (Fig. 2: mirror 14) is disposed substantially parallel [0227 for example by means of parallel alignment of the optical axis of the camera with respect to the scanning plane or using appropriate coaxial coupling of the beam path of the camera into the beam path of the distance measuring device] to one of a first plane, a second plane, and a third plane that are orthogonal to each other for measuring a distance of the electronic device  [0230:  The inventive arrangement, by contrast, enables a parallel reading of the surface sensor 8, for example the RGB camera, with the scanning with the distance measuring device, which means, for example, a full-dome measurement can be carried out by the scanning distance measuring device and the camera 8 in one action].  A reflector is disposed substantially parallel to one of a first plane, a second plane, and a third plane that defines a coordinate system of the electronic apparatus to measure the distance.  


Chang teaches a virtual plane (Fig. 8: 2009 F-plane parallel to optical plane 2000) parallel to a mirror (Fig. 8 mirror at origin of plane 2000) [0016-0017].  Chang further teaches a reflector (Fig. 8 mirror at origin of plane 2000) [0016-0017] is disposed substantially parallel to (Fig. 8: 2009 F-plane parallel to optical plane 2000) one of a first plane, a second plane, and a third plane (Fig. 8.  Mirror in plane 2000 in parallel with plane 2009 for the object) that defines a coordinate system (Fig. 8: Plane f 2009 with axes u, v and z) of the electronic apparatus (Fig. 4) to measure the distance [0120:   Step 1: Calculate the coordinate value of the center point of the corresponding target in the F plane according to the pixel coordinates of the center point of each target in the preview image. As shown in Fig. 6, 3003 is the center point T' of a target in the image plane, the center point T corresponding to the target in the F plane is 3004, and 3001 is the distance between the image sensor of the second image acquisition unit 2002 and the second image The optical center point distance L1 of the lens of the acquisition unit 2002, 3002 is the distance L2 between the F plane and the optical center point of the lens of the second image acquisition unit 2002. L1 and L2 are known parameters when the system of the present invention is actually installed].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Chang’s processing step of establishing a coordinate plane parallel to the known location of the reflection surface and use the coordinate plane as a reference with Mark’s distance measurements because the coordinate reference points in the plane of the measured object improves the accuracy of the distance measurement by measuring between the object points to be measured with the closest fixed reference [Chang 0017-0018].

Claim 18. Dependent on the system of claim 17. Mark further discloses  a light emitter (Fig. 2: laser module  10) that emits light having a light emitting direction [0217: a transmitter unit for emitting a distance measurement radiation 9, for example pulsed laser radiation, and a receiver unit with a receiver optics, in particular a lens 11, and a light-sensitive sensor for receiving returning parts of the distance measurement radiation 9] in the coordinate system (Fig. 2:coordinates from reflection point) as an optical axis center [0216]; a light receiver (Fig. 2:  laser module 10  emits and receives laser light) that receives the incident light [0252], wherein the processing circuitry [0065-0066: The aforementioned control unit may be implemented with at least one device selected from a logic circuit, a programming logic controller, a microcomputer, a microprocessor, etc., and may include a communication module or be coupled to the communication module] is further configured to: determinate whether the reflector (Fig. 2: mirror 14)  is substantially parallel [0227: for example by means of parallel alignment of the optical axis of the camera with respect to the scanning plane or using appropriate coaxial coupling of the beam path of the camera into the beam path of the distance measuring device] to the first plane in accordance with reflector (Fig. 2: mirror 14) information including at least one of a position, size, height, and an angle of the reflector (Fig. 2: mirror 14) ) [0283: FIG. 15 shows a further embodiment of the inventive bell element 68′, wherein here an encoder disc 76 is arranged on the bell-shaped back, in particular integrated or forming a single piece with the bell-shaped element 68′, for recording angle encoder data with respect to the rotation of the beam steering unit 7 about the beam axis of rotation by means of an angle encoder 12′ arranged in the support 4].; when it is determined that the reflector (Fig. 2: mirror 14)  is substantially parallel [0227 for example by means of parallel alignment of the optical axis of the camera with respect to the scanning plane or using appropriate coaxial coupling of the beam path of the camera into the beam path of the distance measuring device] to the first plane, from a time difference between timing at which the light emitter (Fig. 2: laser module  110)  emits light and timing at which the emitted light reflected by the object is received [0252] by the light receiver (Fig. 2:  lidar module 100 emits and receives laser light) [0217: distance measurement radiation 9, wherein an echo is received from a back-scattering surface point of the environment and, for example, based on the propagation time, the shape and/or the phase of the pulse, a distance to the surface point is derived, and generates a depth map in accordance with the measured distance to the object [0228:   Distance measurement modules used in laser scanners for spatial measurement typically have no color sensitivity, which means the 3D point cloud generated can be displayed in grayscale levels without the need to use additional data. As a result of the lack of color effect and the lack of depth effect supported by the presence of colors, many details remain hidden to a human observer. Using RGB data from a color camera, for example, a “colored” 3D point cloud can be generated, which, for example, makes its display to the human eye considerably easier. Such a referencing of different data and data sets is nowadays carried out, for example, using common data processing algorithms in an increasingly standardized manner] and generates a depth map in accordance with the measured distance to the object [0228:   Distance measurement modules used in laser scanners for spatial measurement typically have no color sensitivity, which means the 3D point cloud generated can be displayed in grayscale levels without the need to use additional data. As a result of the lack of color effect and the lack of depth effect supported by the presence of colors, many details remain hidden to a human observer. Using RGB data from a color camera, for example, a “colored” 3D point cloud can be generated, which, for example, makes its display to the human eye considerably easier. Such a referencing of different data and data sets is nowadays carried out, for example, using common data processing algorithms in an increasingly standardized manner]. 
Mark does not explicitly disclose:
to extract a virtual image included in the depth map; and convert a position of the extracted virtual image to a position of a real image in accordance with a position of the reflector. 

Chang teaches to extract a virtual image [0203:  A′B′C′D′ is the virtual image of the sensor on the other side of the mirror. 1495 When (α≠145°, β≠0): A'B'//C'D', but A'B' is not parallel to the X axis; A'D'//B'C', but A'D ' is not parallel to the Y axis]  included in the depth map; and convert a position of the extracted virtual image to a position of a real image in accordance with a position of the reflector [0206-0209 three steps project onto real image rotate and flip image].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Chang’s image processing for the virtual image to use with Mark’s Depth image because the processing increases the reliability in reading the output image by rendering the measurements of the scanned object in a recognizable format of the objects original orientation [Chang 0029].


Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mark in view of Chang and in further view of Sorensen (US 20170227674: “Sorensen”).  

Claim 15. Dependent on the method of claim 1. Mark further discloses disposing, when an acquisitor (Fig. 1: 10 measuring processing) configured to acquire information on at least one of the position or shape of the object [0217] is disposed on a support table (Fig. 1:  support 4) parallel to the first plane (Fig. 2 horizontal plane), a first reflector (Fig. 2: mirror 14) above the acquisitor (Fig. 1: 10) and substantially parallel to the first plane.  Mark does not explicitly disclose:
disposing at least one second reflector in a direction orthogonal to the first reflector.  

Sorenson teaches disposing at least one second reflector (Fig.1: reflector 5) in a direction orthogonal (Fig. 1: beam from reflector 4 is deflected 90 degrees at reflector 5) to the first reflector (Fig.1 reflector 4)[0010].  
 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sorenson’s second reflector to deflect a beam from a fixed direction to scan in a second pan as an additional reflector to use with Mark’s fixed plane beam because the second reflector increased the area to be scanner with a low cost addition for areas requiring scanning in a separate plane [Sorenson 0010-0011].

Claim 16. Dependent on the method of claim 15. Mark does not explicitly disclose:
disposing a plurality of the second reflectors on both sides of a passage of a gate that controls passage in a direction substantially parallel to the second plane or the third plane, along the passage.


Sorenson teaches disposing a plurality of the second reflectors (31) on both sides (Fig. 3: 31) of a passage (Fig. 3: conveyor 33) of a gate (Fig. 3: conveyor 34) that controls passage (Fig. 3: conveyor 33) in a direction substantially parallel (Fig. 3: passage through plane shown by overlapping darkened areas) to the second plane (Fig. 3: vertical plane), along the passage (Fig. 3: conveyor 33).
  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sorenson’s second reflectors with second acquisitors arranged with overlapping coverage as an arrangement for plurality of Mark’s distance sensors because the overlapping coverage improves the time efficiency and accuracy of determine the presence of an object in the overlapping coverage areas [Sorenson 0010-0011].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20210003676 
YOSHIOKA; Kentaro et al.
Reflective distance measurement not in parallel with reflector
US 20110001793  
Moriyama; Takaaki et al.
Image layering an distance measurement
US 20140043610  
ENGEL; Thomas et al.
Triangulation sensor
US 6291817  
Kobayashi; Fumio et al.
Optical Sensor displacement
KR 20200143049  
MUN MYEONG IL
Lidar displacement



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856